           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    CENTRAL DIVISION

UNITED STATES OF AMERICA                                      PLAINTIFF

v.                      No. 4:18-cr-476-DPM-2

JOSEPH LEE ITSON                                           DEFENDANT

                               ORDER
     Motion, № 32, granted. The Indictment is dismissed without
prejudice as to Joseph Lee Itson.
     So Ordered.


                                    ________________________
                                    D.P. Marshall Jr.
                                    United States District Judge

                                    28 January 2020
